Claimant did work by the day fop the employer for a period of about a year, as a paperhanger and painter. The employer had a house which he desired completed without delay, and told claimant that if he would do the work on the following day, which was Sunday, he would pay him eight dollars. Claimant agreed; .and whfie thus working was injured. The sole question raised by the appellants is that claimant was an independent contractor. Award unanimously affirmed, with costs tp the State Industrial Board. Present — Hfil, P. J,, Rhodes, MeNamee, Crapser and Heffeman, JJ.